DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on March 28, 2022 has been entered. 
Claim 7 is currently amended.
Claims 2, 6 and 21-22 are cancelled.
Claims 29 is newly submitted.
Claims 1, 3-5, 7-20 and 23-29 are pending.

Election/Restrictions
Claims 1, 3-4, 7, 23-28 and newly submitted claim 29 is drawn to the elected invention and elected species, and are examined on the merits.  The elected invention is the invention of Group I, drawn to a mutant or transgenic plant with reduced expression of TFL1, and SEQ ID NO: 12.
Claims 5 and 8-20 are withdrawn, as drawn to non-elected inventions.
Claims 1, 3-4, 7 and 23-29 are drawn to the elected invention and are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "reduced" in claims 1 and 29 is a relative term which renders the claim indefinite.  The term "reduced" with regard to expression of the gene encoding TFL1 or the activity of the protein is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   The claim recites that the claimed plant has a reduced expression of the gene encoding TFL1 as compared to a control plant in which the expression has not been reduced.  This is a tautological statement that does not provide any standard of comparison for the reduced expression.  In addition, the claim recites that the mutant, non-naturally occurring or transgenic Nicotiana plant comprises a polynucleotide sequence comprising a sequence having at least 80% sequence identity to the recited SEQ ID Nos, and that the control plant has 100% sequence identity to these same SEQ ID Nos.  However, “at least 80% sequence identity” encompasses sequences that have 100% sequence identity, and therefore, the difference between the claimed plant and the control plant cannot be ascertained.  Claims 7 and 23-28 are also rejected, as they depend from claim 1.

Applicants’ arguments filed March 28, 2022 have been fully considered but they are not persuasive.  Applicants assert that the term “reduced” is defined within the claim as relative to a control plant, and the specification defines a standard for measuring a reduced expression or activity of a polypeptide or polynucleotide as compared to a control plant, stating the control plant provides a clear and defined standard, as the control plant comprises a polynucleotide sequence that has 100% sequence identity to SEQ ID Nos: 7, 8, 10, 11, 19 and 20, and the plants are cultured and harvested using the same protocols.  In addition, the claims require a certain percentage of reduced expression or activity. Applicants further argue that the specification defines specific percentages of reduction of quantity or activity of polypeptide activity, transcriptional activity and protein expression.  And the specification defines the control as a plant or cell in which the expression or activity of the protein or gene has not been modulated.   In addition, applicants argue that since the claim states that the plant is a mutant, non-naturally occurring or transgenic plant that it would be different from wild type, and therefore is definite.
The Examiner maintains that a mutant, non-naturally occurring or transgenic plant that has a sequence having at least 80% sequence identity to SEQ ID Nos: 7, 8, 10, 11, 19 or 20 could have a polynucleotide sequence that is 100% identical to SEQ ID Nos: 7, 8, 10, 11, 19 and 20.  There is no requirement in the claim that any of SEQ ID Nos: 7, 8, 10, 11, 19 and 20 is modified or what that would mean. Therefore, as stated above, “at least 80% sequence identity” encompasses sequences that have 100% sequence identity, and therefore, the difference between the claimed plant and the control plant cannot be ascertained.

The term "shortens the time to flowering" in claim 1 is a relative term which renders the claim indefinite.  The term "shortens the time to flowering" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Given that it is unclear what would constitute a control plant having reduced expression or activity of TFL1, as stated above, it can’t be determined what a shortened flowering time would be relative to said control plant.  Therefore, the metes and bounds of the claimed invention cannot be determined.  Claims 7 and 23-28 are also rejected, as they depend from claim 1.

Applicants’ arguments filed March 28, 2022 have been fully considered but they are not persuasive.  Applicants argue that the term is defined within the claim as relative to a control plant and the specification provides a standard for measuring a shortened time to flowering compared to a control Nicotiana plant.  
The Examiner maintains that the difference between the claimed plant and the control plant cannot be ascertained, as stated above, and therefore, a standard for a shortened time to flowering can also not be determined.

Claim 7 is further indefinite in the recitation of “wherein said plant material comprises an alteration that renders the plant of claim 1 mutant, non-naturally occurring, or transgenic”, since claim 1 does not disclose any alterations of plant material, it can’t be determined what said alteration would be.  Therefore, the claimed plant material derived from the plant of claim 1 is not defined.  Therefore, the metes and bounds of the claimed invention cannot be determined.  In addition, the claim also remains indefinite for the reasons set forth above.  

Applicants response did not address this ground of rejection, and the amendment to the claim does not overcome the rejection, therefore the rejection is maintained.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 7 and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a mutant, non-naturally occurring or transgenic plant or part thereof having reduced expression of the gene encoding TFL1 or reduced activity of the protein encoded by TFL1 that shortens time to flowering, wherein the polynucleotide has at least 80% sequence identity to SEQ ID NO: 7, 8, 10, 11, 19 or 20; or a polypeptide having at least 80% sequence identity to SEQ ID NO: 9, 12 or 21.  Yet the specification only discloses Nicotiana plants having the specific mutations of TFL1-2T-P131S and TFL1-4T-P110L (page 8 and Figures 4-7) that have a reduced flowering time relative to the same plant without said mutation.  The claims are drawn to any plant species that may have any of a multitude of mutations or modifications of a TFL1 sequence that results in the shortening of flowering time.  The claims encompass a multitude of possible structures to confer the claimed functional activity, yet only two specific mutations have been disclosed.
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.

Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive.  Applicants argue that the claims have been amended to recite the plant genus Nicotiana and that the polynucleotide has at least 80% sequence identity to SEQ ID NO: 7, 8, 10, 11, 19 or 20, or the polypeptide has at least 80% sequence identity to SEQ ID NO: 9, 12 or 21, asserting that these sequences correspond to only three polypeptides and that seven possible mutations are disclosed on page 69 that would likely lead to shortened time to flower.  Applicants further argue that while only two mutations have been exemplified as resulting in shortened flowering time (page 70) that it should be understood that they were in possession of other mutations having 80% or greater identity to the SEQ ID NOs recited in the claims, citing the description in Example 4 on page 69 as providing other mutants that likely would lead to shortened flowering time, and a description of conserved regions that, if mutated, could disrupt three-dimensional structure and promoter binding.  In addition, applicants point to Examples 5 and 6 as presenting tobacco plants having mutations that confer a shortened time to flowering.  Applicants further assert that methods of producing mutants by mutagenesis, polynucleotide interference, agent binding or gene editing, and analyzing the mutants have been disclosed.    
The Examiner maintains that the claims encompass any Nicotiana plant species that may have any of a multitude of mutations or modifications, including as many as 20% of the amino acids or nucleotides, which may be as many as 30 amino acids and over 400 nucleotides.  However, only two mutations have been shown to result in the reduction of expression of a TFL1 sequence and the shortening of flowering time, which are the mutations disclosed in Examples 5 and 6.   In fact, in applicants’ arguments against the 103 rejection, applicants’ state that disrupting expression of some TFL1 genes impacted time to flowering, while others did not.  The disclosure does not support this large genus of possible structures that would confer the claimed functional activity.   The claims are drawn to a multitude of possible genome sequence structures, yet only two sequences have been shown to confer the function of shortening flowering time.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7 and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannon et al (Plant Cell 3: 877-892, 1991 in IDS) taken with Nielsen et al (US PGPub 2006/0070141).  
The claims are drawn to a mutant, non-naturally occurring or transgenic plant, or part thereof, having reduced expression of the gene encoding TFL1 or reduced activity of the protein encoded by TFL1 that shortens time to flowering, wherein the polynucleotide has at least 80% sequence identity to SEQ ID NO: 7, 8, 10, 11, 19 or 20; or a polypeptide having at least 80% sequence identity to SEQ ID NO: 9, 12 or 21.
Shannon et al teach a plant comprising a TFL1 mutation that causes early flowering (see the Abstract, at least).  
Shannon et al do not teach a TFL1, wherein the polynucleotide has at least 80% sequence identity to SEQ ID NO: 7, 8, 10, 11, 19 or 20; or a polypeptide having at least 80% sequence identity to SEQ ID NO: 9, 12 or 21.  And Shannon et al do not teach a Nicotiana plant, or a particular time to flowering that is at least 8% to 20% shorter. 
Nielsen et al teach reduction of TF1 expression in a plant, and a TF1 having 100% sequence identity to SEQ ID NO: 12 (see paragraphs 43-45, at least, and the sequence alignment below).  Nielsen et al also teach that the plant may be a tobacco plant.
Given the recognition of those of ordinary skill in the art of the value of producing a plant with a shortened time to flowering by producing a plant having a mutation in a TFL1 gene that reduces expression of said gene, as taught by Shannon et al, it would have been obvious to produce a mutant of any known TFL1 genes, such as SEQ ID NO: 12, as taught by Nielsen et al, and the particular percentage reduction of flowering time would be the optimization of process parameters, which would not confer patentable distinction to the claimed invention.  Thus, the claimed invention would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art, especially in the absence of evidence to the contrary.

Applicants’ arguments filed March 28, 2022 have been fully considered but they are not persuasive.  Applicants argue that applicants have found that disruption of several TFL1 genes in Nicotiana tabacum will impact the time to flowering, yet other TFL1 genes have no effect, then applicants argue that Nielsen teaches that altering the expression or activity of TFL1 in tobacco has no effect on flowering time, thus teaching away from the claimed invention.  Applicants assert that it is improper to combine references where the references teach away from their combination, and state that Shannon et al provides no additional teachings that would lead to the present invention, asserting that Nielsen teaches away from the application in Nicotiana.  In addition, applicants argue that the present application discloses seven TFL-1 genes in Nicotiana and that it was unexpected that two of these had an impact on flowering time, while the other five did not.
The Examiner maintains that Nielsen et al only teach that overexpression of TFL1 in tobacco does not affect flowering time.  Therefore, Nielsen et al do not teach away from the claimed invention, which is drawn to a mutant having reduced expression.  Nielson et al is relied upon to teach the sequence of SEQ ID NO: 12 and that Nicotiana has a TFL1 gene, but is not relied upon as teaching a mutant TFL1 that results in a shortened time to flowering, which is taught by Shannon et al.  Applicants point out that only three of seven TFL-1 genes in Nicotiana had an impact on flowering time, but the claims are broadly drawn to sequences having as little as 80% sequence identity to these three genes, while the evidence for non-obviousness must be commensurate with the scope of the claims.

Sequence alignment with SEQ ID NO: 12
RESULT 2
US-10-507-355-9
; Sequence 9, Application US/10507355
; Publication No. US20060070141A1
; GENERAL INFORMATION:
;  APPLICANT: DLF-Trifolium A/S
;  APPLICANT:  Risoe National Laboratory
;  APPLICANT:  Nielsen, Klaus K
;  APPLICANT:  Jensen, Christian S
;  APPLICANT:  Gao, Caixa
;  APPLICANT:  Salchert, Klaus
;  TITLE OF INVENTION: Method of Repressing Flowering in a Plant
;  FILE REFERENCE: P12791PC
;  CURRENT APPLICATION NUMBER: US/10/507,355
;  CURRENT FILING DATE:  2004-09-10
;  PRIOR APPLICATION NUMBER: US 60/363,125
;  PRIOR FILING DATE: 2002-03-11
;  NUMBER OF SEQ ID NOS: 29
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 9
;   LENGTH: 175
;   TYPE: PRT
;   ORGANISM: Nicotiana tabacum
US-10-507-355-9

  Query Match             100.0%;  Score 788;  DB 5;  Length 175;
  Best Local Similarity   100.0%;  
  Matches  148;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSVTYNSSKHVYNGHELFPSSVTSKPRVEVHGGDLRSFFTLIMIDPDVPGPSDPYLREHL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         28 MSVTYNSSKHVYNGHELFPSSVTSKPRVEVHGGDLRSFFTLIMIDPDVPGPSDPYLREHL 87

Qy         61 HWIVTDIPGTTDCSFGREIVGYEMPRPNIGIHRFVFLLFKQKKRQTLLSAPLSRDRFNTR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         88 HWIVTDIPGTTDCSFGREIVGYEMPRPNIGIHRFVFLLFKQKKRQTLLSAPLSRDRFNTR 147

Qy        121 KFSEENELGSPVAAAFFNCQRETAARRR 148
              ||||||||||||||||||||||||||||
Db        148 KFSEENELGSPVAAAFFNCQRETAARRR 175




Conclusion
	Claim 4 is objected to for depending on a rejected claim.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM
/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662